NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WENDALL HALL,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-2805
                                   )
GAIL DURAND CLARKE, RN and         )
KAREN BLANKENSHIP, ARNP,           )
                                   )
           Appellees.              )
___________________________________)

Opinion filed March 15, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Wendall Hall, pro se.

Alexander Dombrowsky and M. Katherine
Hunter of Chimpoulis, Hunter & Lynn, P.A.,
Plantation, for Appellees.



PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and ATKINSON, JJ., Concur.